DETAILED ACTION
	Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, it is suggested that the wording of “the channel and the valve formed in the channel are provided in plurality in the body” be reworded to more clearly recite that there are a plurality of channels and valves formed in the body.  For example, the claim could recite --a plurality of channels are provided in the body, and a plurality of valves are formed in the channels, respectively--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heating members" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the claim is reciting that there are a plurality of heating members that correspond to the plurality of valves introduced in the beginning of the claim.
Claim 23 recites the limitation "the outside" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim is simply trying to recite that there is communication between the communication part and a control signal to the controlling part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 14 (as understood: 6) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellogg et al. (US 6,632,399).
Regarding claim 1, Kellogg discloses in Figs. 12-13 a centrifugal valve control apparatus (col. 41, lines 37-55) comprising:

a heating part (comprising the resistive, screen-printed heaters, and/or the Mylar substrate on which the heaters are provided, as disclosed in paragraphs col. 38, lines 1-10 and col. 44, lines 4-9 and 32-63, and shown in Figs. 13C-E) coupled to the body, and including a heating member disposed at a position corresponding to the valve 6 (col. 44, lines 44-49); and
a rotation driving part (abstract and col. 41, lines 37-55) configured to rotate the body part and the heating part together,
wherein the valve 6 is formed to open and close the channel 15 by the heating member while the body part and the heating part rotate together.
Regarding claim 2, Kellogg discloses in Figs. 12-13 that: the body is formed of a tube (in the same manner as that the applicant’s similar disk-shaped body part 100 is considered a tube even though it is a disk with a network of channels and chambers) having a predetermined height; and the heating part is formed of a substrate.
Regarding claim 3, Kellogg discloses in Figs. 12-13 that: each of the chamber 28 and the channel 27 is provided in the body.
Regarding claim 6, Kellogg discloses in Figs. 12-13 that: the channel 15 and the valve 6 formed in the channel 15 are provided in plural in the body (because there are numerous channels 15, 17, etc. and valves 6, 18, etc. formed in the body); and the 
Regarding claim 14, Kellogg discloses in Figs. 12-13 that the valve 6 is formed of a phase transition material melted (such as wax) by heating of the heating member (as disclosed in col. 44, line 30 – col. 45, line 61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 6,632,399; hereinafter Kellogg ‘399) in view of Handique et al. (US 8,679,831).
Regarding claim 4, Kellogg ‘399 discloses in Figs. 12-13 that: the valve 6 is provided in the body; and the heating member is provided in the heating part.  Kellogg ‘399 discloses in Figs. 12-13 that the lower part of the heating part faces the body part when the apparatus is assembled, because Fig. 13E shows the “overlay” of components (col. 38, lines 5-10), and the overlay shows that the microfluidic 
Handique teaches in Figs. 2-3 a multilayered apparatus comprising a body part 47 and a heating part 76, wherein the heating part 76 includes heating members 82, 41, 78, 92 that are provided at a side of the heating part 76 that faces the body part 47 (analogous to the lower part of the heating part disclosed by Kellogg ‘399).  The heating members are intended to be in “thermal contact” with their respective heat responsive elements in the body part 47, such as the disclosure for heating member 78 and valve 62 in col. 9, lines 46-50.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating member disclosed by Kellogg ‘399 to be provided at the lower part of the heating part to be in thermal contact with the intended heat responsive component in the body part, as Handique teaches (col. 9, lines 46-50).  Having the heater member in the lower part of the heating part allows for more efficient heat transfer to the intended heat responsive component in the body part, compared to if the heater member was in the upper part of the heating part.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg ‘399 in view of Virtanen (US 6,030,581).
Regarding claim 5, Kellogg ‘399 discloses an apparatus as previously discussed, but lacks a battery configured to supply power to the heating member.
Virtanen teaches in Figs. 1-3 an apparatus in the form of a lab on a disk similar to Kellogg ‘399, wherein the apparatus comprises a battery configured to supply power to various components on the disk, including heating members (col. 4, lines 32-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kellogg ‘399 to include a battery on the disk to provide power to any components on the disk that require power, such as the heating member, as Virtanen teaches (col. 4, lines 32-61).  Furthermore, the provision of a battery on the disk allows for the apparatus to be more self-reliant, rather than requiring an external power supply and electrical connections, especially considering that the disk and heating member(s) thereon are intended to be powered while rotating.
Regarding claim 7, Virtanen teaches in col. 4, lines 32-61 that the battery is formed to supply the power to one or more heating members provided on the disk, and Kellogg ‘399 discloses in Figs. 12-13 that the heating member is provided in the heating part, as previously discussed.
Regarding claim 8, Virtanen teaches in Figs. 1-3 that: the battery 18 is disposed at a center of the disk (wherein the center of the disk is considered as extending out radially from the center point of the disk an indefinite amount, but not all the way to the disk’s circumference, similar to how the applicant discloses a body part 100 with a hole through its center while also disclosing that that the rotating shaft is coupled to a rotation center of the body making up the body part in claim 10, and that the fixing member may be provided on the center of the body part in claim 19), but Virtanen lacks a heating part separate from a body part.  Kellogg ‘399 discloses in Figs. 12-13 that the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the battery in the combination of Kellogg ‘399 and Virtanen to be on the heating part because that is where all the electrical components, including leads, are provided, as Kellogg ‘399 teaches.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg ‘399 in view of Kellogg et al. (US 6,063,589; hereinafter Kellogg ‘589).
Regarding claim 10, Kellogg ‘399 discloses a rotation driving part, as previously discussed, but lacks teaching that the rotation driving part includes a rotating shaft coupled to a rotation center of each of the body and the heating part, a driving motor configured to rotate the rotating shaft, and a controller configured to control driving of the driving motor.
Kellogg ‘589 teaches in Figs. 29-31 and 36 a rotation driving part (Figs. 29A-29C) includes a rotating shaft coupled to a rotation center of each of the body and the heating part, a driving motor configured to rotate the rotating shaft, and a controller configured to control driving of the driving motor (col. 34, lines 7-19 and col. 35, line 64 – col. 36, line 33, col. 6 , lines 41-49, rotor indicates inherently a motor, particularly an electric / electromagnetic motor.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rotation driving part disclosed by Kellogg ‘399 to include a rotating shaft coupled to a rotation center of the .
Claims 12, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 6,632,399; hereinafter Kellogg ‘399) in view of Kellogg et al. (US 6,706,519; hereinafter Kellogg ‘519).
Regarding claim 12, Kellogg ‘399 discloses in Figs. 12-13 a valve 6 and heating member in a body part and heating part, respectively, as previously discussed, but lacks a heat transfer member provided between the valve and the heating member.
Kellogg ‘519 teaches in Fig. 25 a double sided tape 723, with a heat transfer member 724 thereon, provided between a heating member 713 and a chamber 703 that is heated by the heating member 713 like the valve disclosed by Kellogg ‘399.  The double sided tape 723 is used to attached layers of the circuit disk including the heating part 710 with heating member 713 and the body part 701 with the chamber 703 (col. 46, lines 3-21). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kellogg ‘399 to include a double sided tape in between the body part with the valve and the heating part with the heating member to fix the two parts together, as Kellogg ‘519 teaches, and to include a heat transfer member on the double sided tape in between the valve and heating member to efficiently disperse heat to the valve 
Regarding claim 18, Kellogg ‘399 discloses a heating part and body part, as previously discussed, but lacks a fixing unit configured to fix the heating part to the body part.
Kellogg ‘519 teaches in Fig. 25 layers of a heating part 726, 723, 710 comprising a Mylar sheet 726 and an electrical circuit layer 710 with a resistive heater like the heating part disclosed by Kellogg ‘399 in Figs. 12-13, wherein the heating part in Kellogg ‘519 is fixed to a body part 701 by a fixing unit in the form of double sided tape (col. 46, lines 3-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating part and body part disclosed by Kellogg ‘399 be fixed together via a fixing unit in the form of double sided tape to keep the parts fixed together with the appropriate alignment of components in both parts, as Kellogg ’519 teaches.
Regarding claim 19, Kellogg ‘519 teaches in Fig. 25 that the fixing unit includes a fixing member (in the form of double sided tape 727) provided on at least one of an outer side or a center of each of the body part 701 and the heating part 726, 723, 710 because the tape 727 adheres to the body part 701 and the heating part 726, 723, 710 in fixing the two parts together, so the tape 727 can be considered as being formed on the surfaces of the body part 701 and/or heating part 726, 723, 710 that face the other part.  The outer sides of the parts comprises the surfaces of the parts facing each other and the centers of said parts extend out radially from the center points of the parts an 
Regarding claim 21, Kellogg ‘399 discloses that the heating part (comprising the resistive, screen-printed heaters, and/or the Mylar substrate on which the heaters are provided, as disclosed in paragraphs col. 38, lines 1-10 and col. 44, lines 4-9 and 32-63, and shown in Figs. 13C-E) is formed of a film-shaped or thin film-shaped element, but is silent with regard to whether the heating part is flexible.
Kellogg ‘519 teaches in Fig. 15 a similar heating part 1101 comprising a sheet 1102 with resistive heaters 1108 thereon, wherein the heating part 1101 is formed of a film-shaped or thin film-shape flexible element 1102 (col. 26, lines 48-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating part disclosed by Kellogg ‘399 to be flexible, as Kellogg ‘519 teaches, because the flexible Mylar sheet is taught by Kellogg ‘519 to be known in the art for screen-printed resistive heaters and electrical circuits (col. 26, lines 54-65).  Furthermore, a flexible heating part is more likely to maintain the seal taught by Kellogg ‘519 as being with the fluid channels and chambers of the body part (col. 26, lines 48-65), compared to a rigid part that resists bending forces that may be experience through handling or rotation by the rotation driving part.
Regarding claim 22, Kellogg ‘519 teaches in Fig. 15 that the heating part 1101 comprises a flexible element 1102, as previously discussed, and Kellogg ‘399 discloses in Figs. 12-13 that the lower surface of the heating part faces the body part when the apparatus is assembled, because Fig. 13E shows the “overlay” of components (col. 38, 
Kellogg ‘519 teaches in Fig. 25 a body part 701, a heating part 726, 723, 710, and an adhesion layer 727 that adheres to the body part 701 and the hating part 726, 723, 710 in fixing the two parts 701, 726, 723, 710 together, so the adhesion layer 727 can be considered as being formed on the surfaces of the body part 701 and/or heating part 726, 723, 710 that face the other part (analogous to the lower surface of the flexible element in the combination of Kellogg ‘399 and Kellogg ‘519). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kellogg ‘399 and Kellogg ‘519 to include an adhesion layer formed on a lower surface of the flexible element to fix the body part to the heating part and with the appropriate alignment of components in both parts, as Kellogg ‘519 teaches.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg ‘399 in view of Kellogg ‘519 as applied to claim 12 above, and taken with Branch et al. (US 9,096,823).
Regarding claim 13, Kellogg ‘519 teaches a heat transfer member, as previously discussed, but is silent with regard to the material of the heat transfer member, including whether it is formed of a material in which at least one of diamond, silver, aluminum 
Branch teaches in col. 12, line 36 a heat sink formed of a material in which at least one of diamond, silver, aluminum oxide, boron nitride, zinc oxide, and aluminum nitride is included in a matrix including at least one of epoxy, silicon, urethane, and acrylate (specifically, silver in epoxy).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer member in the combination of Kellogg ‘399 and Kellogg ‘519 to be formed of silver in epoxy because Kellogg ‘519 is silent with regard to the materials of the heat transfer member and Branch teaches that silver epoxy is usable for conducting heat (col. 12, line 36).
Claims 18 and 20 (alternatively: 18) are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg ‘399 in view of Huang et al. (US 2015/0138567).
Regarding claim 18, Kellogg ‘399 discloses a heating part and body part, as previously discussed, but lacks a fixing unit configured to fix the heating part to the body part.
Huang teaches in Figs. 1-8 two layers 21, 30 of a centrifugal apparatus comprising a fixing unit 232, 32 to fix the layers 21, 30 together, wherein the fixing unit 232, 32 is interpreted as fixing the two layers 21, 30 together because it comprises a plurality corresponding protrusions 232 and grooves 32 that prevent the two layers 21, 30 from rotating and sliding relative to each other.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heating part and body part disclosed by Kellogg ‘399 be fixed together via a fixing unit in the form of corresponding protrusions and grooves in the two parts, as Huang teaches, because the fixing unit facilitates quick and easy alignment of the parts and the components in the parts.
Regarding claim 20, Huang teaches in Figs. 1-8 that the fixing unit includes a groove(s) 32 formed on one layer 30 and a protrusion(s) 232 formed on the other layer 21 to be fittable into the groove(s) 32.  Huang lacks teaching that the groove(s) is formed in the body part and the protrusion(s) is formed on the heating part.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the grooves and protrusions be respectively located on the body and heating parts in the combination of Kellogg ‘399 and Huang based on the obvious-to-try rationale (MPEP 2143(I)(E)) and/or the reversal of parts rationale (MPEP 2144(VI)(A)), because there are only two options for implementing the groove and protrusion arrangement on the body and heating parts, and both ways work.  Furthermore, it would have been obvious to provide the protrusions on the heating part disclosed by Kellogg ‘399 because the protrusions would be on the surface of the heating part on which other components of the heating part would protrude, such as the screen-printed heating member, and the grooves would be on the surface of the body part on which other components of the body part would be recessed, such as the channels and chambers.
Allowable Subject Matter
Claims 9, 11, 15-17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: 
with regard to claim 9, a plurality of batteries provided on the heating part and symmetrically disposed;
with regard to claim 11, the heating element provided in a hole formed in a lower part of the heating part;
with regard to claim 17, a switch configured to turn on or off electrical connection between the heating member and the battery; and
Handique et al. (US 8,679,831) discloses in Figs. 1-2 and 6A-B a valve control apparatus comprising a body part 73 with a valve 62 actuated in response to heat produced by a heating element 78 in a heating part 76 (col. 9, lines 46-50), wherein the heating element 78 is interpreted as being disposed in a hole formed in the heating part 76 because the heating element 78 is shown in Fig. 1 as being in the heating part 76.  Alternatively, the disclosure of Figs. 6A-B describes similar heating elements as heat sources “located in a separate substrate 671 as for device 50” (col. 18, lines 16-18).  Handique lacks teaching that the apparatus is a centrifugal valve control apparatus comprising a rotation driving part configured to rotate the body part and the heating part together.  Furthermore, it would not have been obvious to modify the heating elements 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753